Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C.SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Annual Report of True Drinks Holdings,Inc.(the “Company”) on Form10-K for the fiscal year ended December31, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Lance Leonard, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C.Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. March 31, 2014 /s/ Lance Leonard Lance Leonard Chief Executive Officer
